United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pahrump, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1006
Issued: October 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 5, 2012 appellant timely appealed the February 17, 2012 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP) which denied reconsideration of her
emotional condition claim. OWCP issued its most recent merit decision on June 17, 2011, which
is more than 180 days prior to the filing of this appeal. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board’s jurisdiction
extends only to the February 17, 2012 nonmerit decision.
ISSUE
The issue is whether OWCP properly declined to reopen appellant’s case for merit review
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 25, 2010 appellant, then a 54-year-old part-time flexible (PTF) clerk, filed a
claim (Form CA-2) for an employment-related anxiety disorder which arose on or about
September 27, 2010. She alleged a hostile environment which aggravated her anxiety disorder.
The employing establishment allegedly refused appellant’s request for an accommodation.
Appellant also alleged that her work schedule had been changed without cause and her hours
reduced. The lost hours were reportedly reassigned to other employees. Appellant did not
submit any medical evidence with her October 25, 2010 claim form.
On November 9, 2010 OWCP advised appellant that she needed to submit medical
evidence in support of her claimed emotional condition. It also requested that she describe in
further detail the particular work-related incidents or events that she believed either caused or
contributed to her claimed condition. OWCP afforded appellant 30 days to submit the requested
information.
OWCP subsequently received an undated report from an unidentified healthcare provider.
The form report indicated that appellant had been treated for anxiety, heel spurs and shoulder
pain. There was no date of injury or history of injury listed. OWCP also received May 30, 2008
treatment notes for left foot pain and exhaustion. It did not receive any additional information
regarding specific employment factors believed to have caused appellant’s claimed emotional
condition.
By decision dated December 21, 2010, OWCP denied appellant’s emotional condition
claim.
On January 10, 2011 appellant requested reconsideration. She submitted a December 16,
2010 statement that included 62 alleged incidents she believed caused or contributed to her
emotional condition. The incidents involved changes to appellant’s work schedule, time and
attendance matters, denial of overtime, alleged selective enforcement of workplace rules and
preferential treatment for some PTFs. Appellant also alleged that she had been subjected to
harassment, verbal abuse, intimidation, heightened scrutiny and retaliation. The alleged
retaliation was for having reported safety hazards and other workplace concerns. Appellant
accused her employer of tampering with the mail to make it appear as if she had not performed
her duties. The employing establishment also refused to accommodate her various physical and
psychiatric conditions. Appellant claimed that coworkers and managers had invaded her
personal space and had been falsely accused by coworkers and union stewards. Appellant, a
union steward, stated that management reportedly forced her to work on grievances when she
was off-duty. She also alleged that the employing establishment failed to promote PTF clerks to
available full-time regular positions, which reportedly violated a previous settlement agreement.
Appellant’s December 16, 2010 statement included a list of 15 grievances she had filed.
Appellant submitted statements from several coworkers attesting to perceived favoritism
and fraternization between management and certain employees. These included a statement
from Cindy Sanford who responded to several questions about certain supervisors and managers.
Appellant also submitted various medical records, including a lower extremity imaging study.

2

In a June 17, 2011 merit decision, OWCP denied modification of its December 21, 2010
decision. It found that appellant failed to provide probative evidence in support of her
allegations of harassment, intimidation, retaliation and heightened scrutiny. OWCP also found
that many of appellant’s allegations pertained to administrative actions which were not covered
under FECA absent evidence of error or abuse on the part of the employer. It determined that no
compensable employment factors had been established.
On November 18, 2011 appellant requested reconsideration. She reiterated her earlier
allegations of harassment, favoritism and a hostile work environment. OWCP subsequently
received a December 9, 2011 chronology of the previously implicated employment incidents that
allegedly caused or aggravated her emotional condition.2
Appellant submitted additional evidence which included a July 7, 2009 settlement
agreement between management and appellant in her capacity as union representative. Pursuant
to the settlement, management agreed that it was unacceptable and in violation of the law to
delay mail. Appellant also submitted a copy of a U.S. Code provision regarding delay or
destruction of the mail or newspapers, as well as a November 2, 2001 signed acknowledgment of
her responsibilities regarding security of U.S. mail.
OWCP also received a June 10, 2009 blog posting regarding an employee who
committed suicide at a postal facility. Appellant submitted a September 8, 2010 statement from
April Balsten, who noted that she did not know of current incidents or witness them. There was
also an undated statement from Ms. Sanford regarding discovery of misplaced mail on
September 23 and October 7, 2010. Appellant provided the minutes from a December 31, 2009
labor/management meeting and the agenda for a September 29, 2010 labor/management meeting.
She also submitted additional medical evidence.
By decision dated February 17, 2012, OWCP denied appellant’s November 18, 2011
request for reconsideration.
LEGAL PRECEDENT
OWCP has the discretion to reopen a case for review on the merits.3 An application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent new evidence not previously considered by OWCP.4
When an application for reconsideration does not meet at least one of the above-noted

2

The December 9, 2011 statement was similar to appellant’s December 16, 2010 statement except that the recent
statement presented the alleged employment incidents in chronological order from September 8 through
December 6, 2010.
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

3

requirements, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.5
ANALYSIS
Appellant’s November 18, 2011 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. She
submitted the appeal request form that accompanied OWCP’s June 17, 2011 merit decision.
Without elaboration, appellant placed a check on the appropriate line indicating that she was
seeking reconsideration. She submitted a November 18, 2011 statement and a December 9, 2011
chronology of events. Appellant reiterated numerous allegations previously set forth in her
December 16, 2010 statement. She did not advance a relevant legal argument not previously
considered by OWCP. Therefore, appellant is not entitled to a review of the merits based on the
first and second above-noted requirements under section 10.606(b)(2).6
The Board finds that appellant also failed to submit any relevant and pertinent new
evidence with her November 18, 2011 request for reconsideration. The recent medical evidence
she submitted is irrelevant as the underlying issue on reconsideration was whether she
established any compensable employment factors. While a traumatic event, the June 2009
workplace suicide at another postal facility is not relevant to the current claim. The statement of
Ms. Balsten, while new, is not relevant as she did not witness any incidents. The statement of
Ms. Sanford was essentially duplicative of prior statements of record. Because appellant did not
provide any new evidence that might arguably impact the prior decision, she is not entitled to a
review of the merits based on the third requirement under section 10.606(b)(2).7
CONCLUSION
The Board finds that OWCP properly denied appellant’s November 18, 2011 request for
reconsideration.

5

Id. at § 10.608(b).

6

Id. at § 10.606(b)(2)(i) and (ii).

7

Id. at § 10.606(b)(2)(iii).

4

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

